,,   .




                                 UNITED STATES DISTRICT COURT'
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION

                                             NO. 5:08-cr-00011-D



           UNITED STATES OF AMERICA
                                                                       ORDER TO SEAL
               v.

           RASHON ANDRE EDWARDS


                On motion of the Defendant, Rashon Andre Edwards, and for good cause shown, it is

         hereby ORDERED that DE 42 be sealed until further notice by this Court.

                    SO ORDERED. This ll day of M°j2021.


                                                                   JSC.DEVERID
                                                                   United States District Judge
